EXAMINER’S COMMENT

Double Patenting
The Examiner is persuaded that Applicant’s clamed invention, as amended and allowed, is not an obvious variant of the claims of commonly owned U.S. Patent No. 10,817,881.  Therefore, the double patenting rejection has been withdrawn.   

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/21/2020, 10/27/2020, 01/07/2021, 05/11/2021m, 08/19/2021, and 09/27/2021 have been considered by the Examiner.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A ZARE whose telephone number is (571)270-3266. The examiner can normally be reached Monday - Friday, 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 
Scott A. Zare
10/23/2021



/SCOTT A ZARE/Primary Examiner, Art Unit 3649